DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements filed July 11, 2019, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Rejections - 35 USC § 102
1. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 	Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwasaki et al. (WO-2017068703A1, US2018309110A1 is used as an English equivalent).

As to claim 8, Iwasaki discloses a battery stack forming method for stacking a plurality of flat electric cells, each including an electrode tab and a main body having a power generation element, in a thickness direction of the main body to form a battery stack [0153].
	The battery stack forming method comprising: detecting positions of reference portions set in at least two locations on the electrode tab (elongated hole 313e of the electrode tab 313 [0147]. The elongation of hole 313e provides for reference portions with multiple locations along the elongated hole Fig. 24, which are detected by rib 321r of spacer 321 during movement [147].

    PNG
    media_image1.png
    678
    920
    media_image1.png
    Greyscale


	in a state where an attitude of the electrode tab is corrected by relatively pressing the electrode tab against a reference block; (The bus bar 131 is moved along the longitudinal direction X, and the distal end portion 313d of each electrode tab 313 is pressed against the supporting portion 321j of each corresponding first spacer 321 [0151].
	 and stacking the plurality of electric cells in such a manner, that each of the positions of the reference portions is made to coincide with one of stacking reference positions set in advance to form the battery stack. (the configuration may be such that each unit cell 310 is moved slightly toward the bus bar 131 side in advance, and each electrode tab 313 is pressed while being sufficiently biased toward the first spacer 321 side by the bus bar 131 [0151].


Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1, 3, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Keisuke et al. (WO-2012137926-A1, machine translation is cited below), in view of Devan et al. (US20140272543A1).

As to claim 1, Keisuke discloses a battery stack forming apparatus [152-155] 
for stacking a plurality of flat electric cells, each including an electrode tab and a main body having a power generation element, in a thickness direction of the main body to form a battery stack [160-165] Fig. 2, 

    PNG
    media_image2.png
    809
    752
    media_image2.png
    Greyscale

(Figure 2, annotated)
The battery stack forming apparatus comprising: 
a stacking robot (robot 110 [191] comprising: L-shaped arm 112 and first and second suction hands 114 and 116 provided at end portions of the L-shaped arm 112 [193-194],) that holds and stacks each of the electric cells [282-286]; 

200, [622]) that detects positions of reference portions [621-623];
 and a control unit that controls activation of the stacking robot (control unit 160, [193-196] and the detection unit [598-599]; 
and a reference block (The positive supply table 120 [212-217]) against which the electrode tab is to be relatively pressed (Positive electrode 20 fixed by negative pressure, [209-212], 
wherein the control unit holds, using the stacking robot, each of the electric cells  [202-205], detects, using the detection unit (Detection device 200, [356-359]), 
the positions of the reference portions in a state where an attitude of the electrode tab is corrected by relatively pressing the electrode tab against the reference block (Support base 124 and clamper 126 [221-223] integrated into supply table 120 are movable [225] and clamper 126 is fixed (relative pressing) by sandwiching the end portion of the packed positive electrode 20 together with the support base 124 [223-225]. Further the detection device 200 images the positive electrode 24 and based on the position of the positive electrode 24 imaged by the camera 80, the horizontal position of the positive electrode 24 (packed positive electrode 20) is adjusted [229-238]), 
and stacks the electric cell in such a manner that each of the positions of the reference portions is made to coincide with one of stacking reference positions set in advance to form the battery stack (By this adjustment (above), the suction hand 114 can pick up the packaged positive electrode 20 in which the position of the positive electrode 24 is accurately positioned every time [238-240] Fig. 5).

    PNG
    media_image3.png
    690
    624
    media_image3.png
    Greyscale

(Keisuke Fig. 5)

	Keisuke discloses an electrode stacking method but is silent on the reference portions set in at least two locations on the electrode tab of the electric cell.
Devan discloses an electrode stacking method [0012] and further teaches one or more fiducials may be formed on the electrode tab [0093], Fig. 6, to facilitate precise alignment of the layers [0095]. The position hole 612 may thus provide a fixed frame of reference that improves the accuracy of placement of electrode 602 on the sub-cell over a geometry-based frame of reference used to place an electrode that does not contain fiducials. The improved accuracy may further tighten position and/or size tolerances in the battery cell and allow for an increase in the energy density of the battery cell [0097]. The tightened registration enabled by fiducials on electrode and/or other electrodes may improve the packaging efficiency of the battery cell and allow additional active material to be included along the periphery of electrodes in the battery cell, thus increasing the energy density of the battery cell.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keisuke to incorporate the fiducials of Devan to improve packaging efficiency of the battery cell thus increasing battery energy density.

    PNG
    media_image4.png
    245
    348
    media_image4.png
    Greyscale

(Devan Fig. 6)

	As to claim 3, Keisuke discloses the reference block is installed in the stacking robot (stacking apparatus 100 includes a stacking robot 110, a positive electrode supply table 120, a negative electrode supply table 130, a stacking stage 140, a storage unit 150, and a control unit 160 [191-193]. Where the positive electrode supply table 120, serves as a reference block.

	As to claim 4, rejection of claim 1 is incorporated, Keisuke discloses the battery stack forming apparatus further comprising a pressing unit (Arm 112) that relatively presses the electrode tab against the reference block (positive electrode supply table supply 120). (The stacking robot 110 includes an L-shaped arm 112 and first and second suction hands 114 [198-199]. Further, the L-shaped arm 112 can move a predetermined amount in the vertical direction. The first suction hand 114 is provided at one end of the L-shaped arm 112 and holds or releases the packaged positive electrode 20 by suction). As arm 112 connects positive electrode 20 stationed on positive electrode supply table 120, the arm 112 will create pressure to seal suction hand 114 to apply suction.

	As to claim 11, rejection of claim 3 is incorporated, Keisuke discloses arm 112 (pressing unit) connects positive electrode 20 stationed on positive electrode supply table 120 (reference block), the arm 112 will create pressure to seal suction hand 114 to apply suction.


Allowable Subject Matter
Claim 5, 6, 10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	 As to claim 5 and 10, the closest prior art (WO-2012137926-A1) discloses a pressing part (arm 112) with a suction pad (suction hand 114) but does not disclose or suggest the electrode tab being sucked by vacuum from the reference block side.
As to claim 6 and 12, the closest prior art (WO-2012137926-A1) discloses a pressing unit (arm 112) but fails to disclose or suggest a holding plate that holds a lower surface side of the electrode tab of the electric cell.
As to claim 13, the closest prior art (WO-2012137926-A1) discloses a center point of the positive electrode 24 [385-386] but fails to disclose or suggest a reference position for positioning a midpoint of a line segment connecting the first reference position and the second reference position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728


/Maria Laios/Primary Examiner, Art Unit 1727